Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants arguments filed 10/18/2021 are found persuasive. The claim amendments overcome the outstanding 35 U.S.C. 112 issues and further define the invention over the closest prior art reference Jones et al. (US 7783614 B2) for the reasons argued.  An updated search failed to reveal any references that teach, alone or in combination, all the elements of the independent claims in combination.  As there are no longer any outstanding claim rejections, the claims are allowable over the prior art of record.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173